Exhibit (10)TT
DONEGAL GROUP INC.
2011 EQUITY INCENTIVE PLAN FOR DIRECTORS
     1. Purpose. The purpose of this 2011 equity incentive plan for directors
(this “Plan”) is to enhance the ability of Donegal Group Inc. (the “Company”)
and its subsidiaries and the member companies of the Donegal Insurance Group,
including companies from which the Company or Donegal Mutual assumes 100% quota
share reinsurance (the “Group”), to attract and retain highly qualified
directors, to establish a basis for providing a portion of director compensation
in the form of equity and, in doing so, to strengthen the alignment of the
interest of directors of the Company and the members of the Group with the
interests of the Company’s stockholders.
     2. Administration.
     (a) Administration by the Board. The Board of Directors of the Company (the
“Board”) shall administer this Plan.
     (b) Duty and Powers of the Board. The Board shall have the power to
interpret this Plan and the awards granted under this Plan and to adopt rules
for the administration, interpretation and application of this Plan. The Board
shall have the discretion to determine to whom the Company will grant stock
options and to determine the number of stock options the Company will grant to
any director, the timing of the grant and the terms of exercise. The Board shall
not have any discretion to determine to whom the Company will grant restricted
stock awards under this Plan.
     (c) Compensation; Professional Assistance; Good Faith Actions. Members of
the Board shall not receive any compensation for their services in administering
this Plan. The Company shall pay all expenses and liabilities incurred in
connection with the administration of this Plan. The Company may employ
attorneys, consultants, accountants or other experts. The Board, the Company and
the officers and directors of the Company shall be entitled to rely upon the
advice, opinions or valuations of any such experts. All actions taken and all
interpretations and determinations the Board makes in good faith shall be final
and binding upon all grantees, the Company and all other interested persons. No
member of the Board shall be personally liable for any action, determination or
interpretation the Board makes in good faith with respect to this Plan, and the
Company shall fully protect and indemnify all members of the Board in respect to
any such action, determination or interpretation.
     3. Shares Subject to this Plan.
     (a) Shares Authorized. The shares of stock issuable pursuant to awards
shall be shares of Class A common stock. The total aggregate number of shares of
Class A common

1



--------------------------------------------------------------------------------



 



stock that the Company may issue under this Plan is 400,000 shares, subject to
adjustment as described below. The shares may be authorized but unissued shares
or reacquired shares for purposes of this Plan.
     (b) Share Counting. For administrative purposes, when the Board approves an
award payable in shares of Class A common stock, the Board shall reserve, and
count against the share limit, shares equal to the maximum number of shares that
the Company may issue under the award. If and to the extent options granted
under this Plan terminate, expire or are canceled, forfeited, exchanged or
surrendered without having been exercised, and if and to the extent that any
restricted stock awards are forfeited or terminated, or otherwise are not paid
in full, the Company shall make the shares reserved for such awards available
again for purposes of this Plan.
     (c) Adjustments. If any change in the number or kind of shares of Class A
common stock outstanding occurs by reason of:

  •   a stock dividend, spinoff, recapitalization, stock split or combination or
exchange of shares;     •   a merger, reorganization or consolidation;     •   a
reclassification or change in par value; or     •   any other extraordinary or
unusual event affecting the outstanding Class A common stock as a class without
the Company’s receipt of consideration, or if the value of outstanding shares of
Class A common stock is substantially reduced as a result of a spinoff or the
Company’s payment of any extraordinary dividend or distribution,

the maximum number of shares of Class A common stock available for issuance
under this Plan, the maximum number of shares of Class A common stock for which
any individual may receive grants in any year, the kind and number of shares
covered by outstanding awards, the kind and number of shares to be issued or
issuable under this Plan and the price per share or applicable market value of
such grants shall automatically be equitably adjusted to reflect any increase or
decrease in the number of, or change in the kind or value of, issued shares of
Class A common stock to preclude, to the extent practicable, the enlargement or
dilution of rights and benefits under this Plan and such outstanding grants. Any
fractional shares resulting from such adjustment shall be eliminated. Any
adjustments to outstanding awards shall be consistent with Section 409A of the
Internal Revenue Code of 1986, as amended, or the Code, to the extent
applicable.
     4. Eligibility for Participation. Each director of the Company and its
subsidiaries and each director of a member of the Group who is not eligible to
receive stock options under the Company’s Equity Incentive Plan for Employees
shall be eligible to receive stock options

2



--------------------------------------------------------------------------------



 



under this Plan. Each director of the Company and each director of the member
companies of the Group shall be eligible to receive restricted stock awards
under this Plan.
     5. Awards. Awards under this Plan may consist of stock options as described
in Section 7 and restricted stock awards as described in Section 8. Each award
shall be evidenced by a written agreement.
     6. Definition of Fair Market Value. For purposes of this Plan, “fair market
value” shall mean the last sales price of a share of Class A common stock on the
NASDAQ Stock Market, or NASDAQ, on the day on which the board is determining the
fair market value, as reported by NASDAQ. In the event that there are no
transactions in shares of Class A common stock on NASDAQ on such day, the Board
will determine the fair market value as of the immediately preceding day on
which there were transactions in shares of Class A common stock on that
exchange. If shares of Class A common stock are not listed by NASDAQ, the Board
shall determine the fair market value pursuant to Section 422 of the Code.
     7. Stock Options.
     (a) Granting of Stock Options. The Board may grant stock options to an
outside director upon such terms as the Board deems appropriate under this
Section 7.
     (b) Type of Stock Option and Price. The Board may grant stock options to
purchase Class A common stock that the Board does not intend to qualify as
incentive stock options within the meaning of Section 422 of the Code. The Board
shall determine the exercise price of shares of Class A common stock subject to
a stock option, which shall be equal to or greater than the fair market value of
a share of Class A common stock on the date of grant.
     (c) Exercisability of Stock Options. Each stock option agreement shall
specify the period or periods of time within which a grantee may exercise a
stock option, in whole or in part, as the Board determines. No grantee may
exercise a stock option after ten years from the grant date of the stock option.
The Board may accelerate the exercisability of any or all outstanding stock
options at any time for any reason.
     (d) Rights upon Termination of Service. Upon a grantee’s termination of
service as an outside director, as a result of resignation, failure to be
re-elected, removal for cause or any reason other than death, the grantee shall
have the right to exercise the stock option during its term within a period of
three years after such termination to the extent that the stock option was
exercisable at the time of termination, or within such other period, and subject
to such terms and conditions, as the Board may specify. In the event that a
grantee dies prior to the expiration of his or her stock option and without
having fully exercised his or her stock option, the grantee’s representative or
successor shall have the right to exercise

3



--------------------------------------------------------------------------------



 



the stock option during its term within a period of one year after the grantee’s
death to the extent that the stock option was exercisable at the time of death,
or within such other period, and subject to such terms and conditions, as the
Board may specify.
     (e) Exercise of Stock Options. A grantee may exercise a stock option that
has become exercisable, in whole or in part, by delivering a notice of exercise
to the Company. The grantee shall pay the exercise price for the stock option:

  •   in cash;     •   by delivery of shares of Class A common stock at fair
market value, shares of Class B common stock at fair market value, or a
combination of those shares, as the Board may determine from time to time and
subject to the terms and conditions as the Board may prescribe;     •   by
payment through a brokerage firm of national standing whereby the grantee will
simultaneously exercise the stock option and sell the shares acquired upon
exercise through the brokerage firm and the brokerage firm shall remit to the
Company from the proceeds of the sale of the shares the exercise price as to
which the option has been exercised in accordance with the procedures permitted
by Regulation T of the Federal Reserve Board; or     •   by any other method the
Board authorizes.

The Company must receive payment for the shares acquired upon exercise of the
stock option, and any required withholding taxes and related amounts, by the
time the Board specifies depending on the type of payment being made, but in all
cases prior to the issuance of the shares.
     8. Restricted Stock Awards.
     (a) Granting of Awards. The Company shall grant each director of the
Company and each director of Donegal Mutual an annual restricted stock award
consisting of 400 shares of Class A common stock, except that a person who
serves as a director on both boards shall receive only one annual grant. The
Company shall grant the restricted stock awards on the first business day of
January in each year, commencing January 2, 2012, provided that the director
served as a member of the Board or of the board of directors of a member of the
Group during any portion of the preceding calendar year.
     (b) Terms of Restricted Stock Awards. Each restricted stock award agreement
shall contain such restrictions, terms and conditions as this Plan requires:

  •   The grantee may not sell or otherwise transfer the shares of Class A
common stock comprising the restricted stock awards until one year after the
date of

4



--------------------------------------------------------------------------------



 



      grant. Although the Company shall register the shares of Class A common
stock comprising each restricted stock award in the name of the grantee, the
Company reserves the right to place a restrictive legend on the stock
certificate. None of such shares of Class A common stock shall be subject to
forfeiture.

  •   Subject to the restrictions on transfer set forth in this Section 8(b), a
grantee shall have all the rights of a stockholder with respect to the shares of
Class A common stock the Company issues pursuant to restricted stock awards made
under this Plan, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect to the shares.     •
  In the event of changes in the capital stock of the Company by reason of stock
dividends, split-ups or combinations of shares, reclassifications, mergers,
consolidations, reorganizations or liquidations while the shares comprising a
restricted stock award shall be subject to restrictions on transfer, any and all
new, substituted or additional securities to which the grantee shall be entitled
by reason of the ownership of a restricted stock award shall be subject
immediately to the terms, conditions and restrictions of this Plan.     •   If a
grantee receives rights or warrants with respect to any shares comprising a
restricted stock award, the grantee may hold, exercise, sell or otherwise
dispose of such rights or warrants or any shares or other securities acquired by
the exercise of such rights or warrants free and clear of the restrictions and
obligations set forth in this Plan.

     9. Date of Grant. The grant date of a stock option under this Plan shall be
the date of the Board’s approval or such later date as the Board determines at
the time it authorizes the grant. The Board may not make retroactive grants of
stock options under this Plan. The Company shall provide notice of the grant to
the grantee within a reasonable time after the grant date.
     10. Requirements for Issuance of Shares. The Company will not issue shares
of Class A common stock in connection with any award under this Plan until the
issuance of the shares complies with all of the applicable legal requirements to
the satisfaction of the Board. The Board shall have the right to condition any
award made to any director on the director’s undertaking in writing to comply
with the restrictions on his or her subsequent disposition of shares subject to
the award as the Board shall deem necessary or advisable, and certificates
representing those shares may be legended to reflect any such restrictions.
Certificates representing shares of Class A common stock issued under this Plan
will be subject to such stop-transfer orders and other restrictions as
applicable laws, regulations and interpretations may require, including any
requirement that a legend be placed on the certificate.

5



--------------------------------------------------------------------------------



 



     11. Withholding. The Company shall have the right to require the grantee to
remit to the Company an amount sufficient to satisfy any federal, state or local
withholding tax requirements prior to the delivery of any certificate for shares
of Class A common stock. If and to the extent the Board authorizes, in its sole
discretion, a grantee may make an election, by means of a form of election the
Board prescribes, to have shares of Class A common stock that are acquired upon
exercise of a stock option withheld by the Company or to tender other shares of
Class A common stock or other securities of the Company owned by the grantee to
the Company at the time of exercise of a stock option to pay the amount of tax
that would otherwise be required by law to be withheld by the Company. Any such
election shall be irrevocable and shall be subject to termination by the Board,
in its sole discretion, at any time. Any securities so withheld or tendered will
be valued by the Board as of the date of exercise.
     12. Transferability of Awards. Only the grantee of an award may exercise
rights under the award grant during the grantee’s lifetime, and a grantee may
not transfer those rights except by will or by the laws of descent and
distribution. When a grantee dies, the personal representative or other person
entitled to succeed to the rights of the grantee may exercise those rights. Any
successor to a grantee must furnish proof satisfactory to the Company of his or
her right to receive the award under the grantee’s will or under the applicable
laws of descent and distribution. Except as stated in this Section 12, no stock
option or interest therein and, for a period of one year after the date of
grant, no restricted stock award or any interest therein, shall be subject to
the debts, contracts or engagements of the grantee or his or her successors in
interest, nor shall they be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means, whether such
disposition is voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings,
including bankruptcy, and any attempted disposition thereof shall be null and
void and of no effect.
     13. Amendment and Termination of this Plan.
     (a) Amendments. The Board may amend or terminate this Plan at any time,
except that the Board shall not amend this Plan without approval of the
stockholders of the Company if such approval is required in order to comply with
the Code or applicable laws, or to comply with applicable stock exchange
requirements. The Board may not, without the consent of the grantee, negatively
affect the rights of a grantee under any award previously granted under this
Plan.
     (b) No Repricings Without Stockholder Approval. The Board may not reprice
stock options, nor may the Board amend this Plan to permit repricing of stock
options unless the stockholders of the Company provide prior approval for the
repricing.
     (c) Termination. This Plan shall terminate on April 21, 2021, unless the
Board earlier terminates this Plan or the term is extended with the approval of
the stockholders of

6



--------------------------------------------------------------------------------



 



the Company. The termination of this Plan shall not impair the power and
authority of the Board with respect to an outstanding award.
     14. Reservation of Shares. The Company, during the term of this Plan, shall
at all times reserve and keep available the number of shares of Class A common
stock needed to satisfy the requirements of this Plan. The inability of the
Company to obtain authority from any regulatory body having jurisdiction, which
authority the Company’s counsel deems necessary to the lawful issuance and sale
of any shares under this Plan, shall relieve the Company of any liability for
the failure to issue or sell any shares as to which the requisite authority the
Company has not obtained.
     15. No Prohibition on Corporate Action. No provision of this Plan shall be
construed to prevent the Company or any officer or director of the Company from
taking any action the Company or such officer or director deems appropriate or
in the Company’s best interest, whether or not such action could have an adverse
effect on this Plan or any awards granted under this Plan, and no grantee or
grantee’s estate, personal representative or beneficiary shall have any claim
against the Company or any officer or director of the Company as a result of the
taking of the action.
     16. Indemnification. With respect to the administration of this Plan, the
Company shall indemnify each present and future member of the Board against, and
each member of the Board shall be entitled without further action on such
member’s part to indemnity from the Company for, all expenses, including the
amount of judgments and the amount of approved settlements made with a view to
the curtailment of costs of litigation, other than amounts paid to the Company
itself, reasonably incurred by him or her in connection with or arising out of,
any action, suit or proceeding in which he or she may be involved by reason of
being or having been a member of the Board, whether or not he or she continues
to be such member at the time of incurring such expenses; provided, however,
that this indemnity shall not include any expenses incurred by any such member
of the Board (i) in respect of matters as to which he or she shall be finally
adjudged in any such action, suit or proceeding to have been guilty of gross
negligence or willful misconduct in the performance of his or her duty as such
member of the Board or (ii) in respect of any matter in which any settlement is
effected for an amount in excess of the amount approved by the Company on the
advice of its legal counsel; and provided further that no right of
indemnification under the provisions set forth in this Section 16 shall be
available to or enforceable by any such member of the Board unless, within
60 days after institution of any such action, suit or proceeding, he or she
shall have offered the Company in writing the opportunity to handle and defend
same at its own expense. The foregoing right of indemnification shall inure to
the benefit of the heirs, executors or administrators of each such member of the
Board and shall be in addition to all other rights to which such member may be
entitled as a matter of law, contract or otherwise.

7



--------------------------------------------------------------------------------



 



     17. Miscellaneous Plan Provisions.
     (a) Compliance with Plan Provisions. No grantee or other person shall have
any right with respect to this Plan, the Class A common stock reserved for
issuance under this Plan or in any award until the Company and the grantee
execute a written agreement and the Company and grantee satisfy all the
applicable terms, conditions and provisions of this Plan and award.
     (b) Approval of Counsel. In the discretion of the Board, no shares of
Class A common stock, other securities or property of the Company or other forms
of payment shall be issued hereunder with respect to any award unless counsel
for the Company shall be satisfied that such issuance will be in compliance with
applicable federal, state, local and foreign legal, securities exchange and
other applicable requirements.
     (c) Compliance with Rule 16b-3. To the extent that Rule 16b-3 under the
Securities Exchange Act of 1934, as amended, applies to awards granted under
this Plan, it is the intention of the Company that this Plan comply in all
respects with the requirements of Rule 16b-3, that any ambiguities or
inconsistencies in construction of this Plan be interpreted to give effect to
such intention and that if this Plan shall not so comply, whether on the date of
adoption or by reason of any later amendment to or interpretation of Rule 16b-3,
the provisions of this Plan shall be deemed to be automatically amended so as to
bring them into full compliance with that rule.
     (d) Section 409A Compliance. This Plan is intended to comply with the
requirements of Section 409A of the Code and the regulations issued thereunder.
To the extent of any inconsistencies with the requirements of Section 409A, this
Plan shall be interpreted and amended in order to meet the requirements of
Section 409A. Notwithstanding anything contained in this Plan to the contrary,
it is the intent of the Company to have this Plan interpreted and construed to
comply with any and all provisions Section 409A including any subsequent
amendments, rulings or interpretations from appropriate governmental agencies.
     (e) Effects of Acceptance of the Award. By accepting any award or other
benefit under this Plan, the Company shall conclusively deem each grantee and
each person claiming under or through the grantee to have indicated his
acceptance and ratification of, and consent to, any action taken under this Plan
by the Company, the Board or its delegates.
Adopted by the Board on March 7, 2011.

8